Dear Mr. Blanchard:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You have asked for our opinion concerning the items listed below:
  1. Does the District Attorney represent the Assessor's Office of their districts in legal matters? If no,
  2. Can the Assessors' office hire an attorney to advise in legal matters?
  3. Is a credit card and a debit card recognized as the same?
Louisiana Revised Statutes 16:1,2 set forth the duties of District Attorneys. The provisions relating to legal representation are found in La.Rev.Stat. 16:2 and reads, in pertinent part, as follows:
  § 2. Duty of district attorney to act as counsel for parish boards and commissions
  A. The district attorneys of the several judicial districts of Louisiana, other than the Parish of Orleans, shall ex officio and without extra compensation, general or special, be the regular attorneys and counsel for the police juries, parish school boards, and city school boards within their respective districts and of every state board or commission domiciled therein, including levee boards, hospital and asylum boards, educational boards, and all state boards or commissions the members of which, in whole or in part, are elected by the people or appointed by the governor or other prescribed authority, except state boards and commissions domiciled at the city of Baton Rouge, parish of East Baton Rouge, and all boards in charge or in control of state institutions . . .' *Page 2
It is the opinion of this office that the District Attorney is not charged with the duty of representing the Parish Tax Assessor since the Assessor is not described in the above quoted statute. However, this does not prevent the District Attorney from electing to represent a Parish Tax Assessor and subsequently entering into an employment arrangement suitable to both parties. See Attorney General Opinion Nos. 05-0296, 78-1639. In fact, for suits involving assessments made by his office, the assessor may make arrangements for the employment of counsel only after a determination that the District Attorney is unable to defend him. See La.Rev.Stat. 47:1903.1. Nevertheless, in general terms, since the Tax Assessor is a public officer, he may employ the counsel of his choosing to advise him on legal matters.
With respect to your third question, we are not in a position to offer an opinion on the question presented.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
  CHARLES C. FOTI, JR. Attorney General
  BY: _____________ MICHAEL J. VALLAN Assistant Attorney General
  CCF, JR/MJV/crt